[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            SEPT 07, 2006
                                                         THOMAS K. KAHN
                            No. 06-11369
                                                              CLERK
                        Non-Argument Calendar


                   D. C. Docket No. 04-22640-CV-AJ

EUGENIO GARCIA,

                                                    Plaintiff-Appellant,

                                 versus

PORT ROYALE TRADING COMPANY, INC.,
LOUISE LYNCH,
OASIS OUTSOURCING, INC.,

                                                    Defendants-Appellees.



               Appeal from the United States District Court
                   for the Southern District of Florida


                          (September 7, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       This is an appeal from the district court’s order granting summary judgment

in favor of the employer, Port Royale Trading Company, Inc., and others (“the

defendants”) in Eugenio Garcia’s claim brought under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. Essentially, Garcia contends that the

defendants violated the FLSA by failing to pay him overtime wages pursuant to

the actual requirements, and that he was entitled to time-and-one-half for each

hour worked in excess of 40 hours, rather than one-half-time.

       The FLSA generally requires employers to compensate their employees at

one-and-one-half times the employee’s usual hourly rate, or “regular rate,” for

each hour worked over 40 hours. Davis v. Friendly, 2003 WL 21488682, *1 (11th

Cir. 2003) (citing 29 U.S.C. § 207(a)(1)). But, the FLSA’s implementing

regulations permit employers to use alternative compensation schemes, like the

fluctuating workweek method (“FWW”),1 to suit various employment needs. 29

C.F.R. § 778.114.




       1
        Under the FWW, which is typically used for employees whose hours fluctuate from week
to week, the workweek is still capped at 40 hours, and any work in excess of 40 hours is considered
overtime for which an employee must be paid. Employees are compensated at a fixed salary per
week regardless of the number of hours worked (whether above or below 40 hours), and at one-half
(or 50%) the regular rate, instead of one-and-one-half times (or 150%) for each hour worked in
excess of 40 hours.

                                                2
      In granting summary judgment in favor of the defendants, the district court

correctly found that Garcia failed to show that he did not have a clear

understanding of the FWW method of compensation. Moreover, the record

demonstrates that Garcia was properly paid overtime under the FWW method of

compensation. Despite his claims of not understanding how he was paid due to

his alleged inability to understand the English language, either written or spoken,

he did understand how much money he was paid each week. He also knew that

his hours fluctuated each week and that once he executed the fixed salary for

fluctuating hours agreement, the manner in which he was compensated had

changed. For almost three years after the execution of the agreement, Garcia

began receiving a base salary regardless of the number of hours he worked and

received additional half-time for each hour over 40. Accordingly, for the above-

stated reasons, we conclude that the district court correctly granted summary

judgment in favor of the defendants.

      AFFIRMED.




                                         3